Hooker, J.
The defendant leased the premises in controversy upon the 1st day of May, 1881, for the period of five years, entering at once. Upon these premises it erected an extensive manufactory. On May 1, 1886, when the lease expired, it obtained another lease of the premises from the plaintiff, who had meantime purchased them. This lease was for the term of “ five years next ensuing the 1st day of May, 1886,'fully to be complete and ended,” at an “annual rent of 1200, to be paid in advance quarterly installments,” at the office of the lessor, Cion the 1st day of May, August, November, and February,” in each year. The lease contained the further provision:
“And the said parties of the second part, for themselves, their executors, administrators, ‘and assigns, do covenant well and truly to pay or cause to be paid unto the said party of the first part, his successors and assigns, at the days and times above mentioned, the- rent above reserved, and are to be entitled, at the end of this term, to remove all buildings placed upon said premises, provided all the rents accrued thereon are paid; and, at the end of said term, shall and will peaceably and quietly leave, surrender, and yield up the said premises unto the said party of. the first part, his successors and assigns.”
The defendant occupied the premises for the prosecution of its business up to May 1, 1891, though there is evidence that it began the removal of its property earlier, and thereafter proceeded diligently therewith, and finished about July_ 1, which appears to have been reasonable dispatch, as the jury found. On May 12, plaintiff sent the following letter to the defendant:
“West Bay City, Michigan, May 12, 1891.
“Crump Manueacturing Co.,
“West Bay City, Mich.
“Gentlemen: We are very badly in need of the land now occupied by you under lease which expired May 1,. 1891. Please have the buildings, etc., removed at once. Inasmuch as we did not receive hardly anything for rent of the land' under your lease, we will not be able to let. *503you have the use of the land, from the expiration of your-lease until the buildings are removed, at the same rate, or for less than $50 per month. We do not want the rent, as badly as we want the land. Please remove the buildings, etc., at once.
“ Tours very truly,
“Jambs Davidson.”’
Subsequently plaintiff left at the defendant’s place of business a bill for rent, for the period of two months and 13 days, at the rate of $50 per month. Payment was, refused, and this action was brought for the use andi occupation of the premises during the time that elapsed: after the 1st of May, and before the removal was completed. The defendant claims that it was entitled under the’ lease to a reasonable time after May 1 to remove its property, while plaintiff claims that it should have removed it during its term, preceding May 1.
The express terms of the lease allow the removal “afilie end of this term.” Upon plaintiff’s theory, it was-, unnecessary to mention the subject of removal in the-lease, as counsel admit in their brief that without it. defendant would have had the right to remove at anytime before May 1. It is evident that this clause was not. inserted to limit defendant’s rights of removal, but to protect them. It says nothing about its losing them if the-property should not be seasonably removed, but, on the-contrary, it expressly says that defendant shall have a. right to remove at the end of the term, when, under the law as generally understood, unless otherwise agreed, it. would be its duty to remove before yielding up possession.. Clearly, if any force is to be given to this provision, it is-that, after the expiration of the term, defendant should be permitted ingress and egress for a reasonable time to-remove its property. The following cases cited by counsel *504for defendant accord with this view: Cheatham v. Plinke, 1 Tenn. Ch. 576; Caperton v. Stage, 91 Ky. 351.
The judgment of the circuit court must be affirmed.
The other Justices concurred.